DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 1, 6, 8, 9, 10, 11, 15 and 16 are objected to because of these informalities:
	The name(s) or meaning(s) of the acronyms as listed below is/are not explicitly spelled out:
“IMS”, “SIP”, “P-CSCF”, “I-CSCF”, “S-CSCF”, “A-SBC”, “AS” and “HSS”.
	In addition, the last few lines of independent claim 1 (and similarly claims 8, 10, 11, 15 and 16) recites “registration message”. Examiner suggests amending the limitation as “SIP registration message” consistent with limitation recited earlier in the independent claim. The same issue(s) also applies to independent claims 8, 10, 11, 15 and 16.
	Appropriate corrections are therefore required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

	Claim 1 recites the limitation "the message" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation(s) as “a message” or define “message” earlier in the claim. 
Note: For examination purposes, examiner will construe said “message” as the transmitted “response” to the “registration message”.
	Independent claims 10, 11 and 15 recite same limitation(s) as independent claim 1 and as such, appropriate corrections are therefore required.
	In addition, last line of claim 11 also recites “the communication module”. There is insufficient antecedent basis for this limitation and it is therefore suggested to amend as “a communication module” or define “communication module” earlier in the claim.
Note: For examination purposes, examiner will construe said “communication module” as the “communication interface” since the “device” receives said “response” containing the one “configuration” via the “communication interface”.
	The respective dependent claims are also rejected under 35 U.S.C. 112(b) or second paragraph due to their dependency on the respective independent claims as mentioned above.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

5.	Claims 1, 3, 6, 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu (US PG Pub. No. 2014/0376511) in view of Toshniwal (US PG Pub. No. 2012/0303831).
As per claim 1:
Kalapatapu teaches a method for configuring a terminal via a server in an IMS communication network (see paragraphs [0027], [0028], teaches a method of transporting media call between an IMS server and a user equipment (UE) over one of the supported networks such as cellular network and WLAN), wherein the method comprises the following acts:
receiving a SIP registration message from a terminal (see Figure 12, step 1202, paragraph [0029], the IMS server receives an SIP invite message from the UE via WLAN AP), the registration message comprising at least one parameter relating to an access network used by the terminal (see paragraph [0029], the SIP invite message specifies the caller and callee of the media call session as well as a number of SDP parameters. The SDP parameters includes WLAN-assigned IP address of the UE. An example of the SIP invite message is shown in figure 12, step 1202: “INVITE bob@ims.com” specifying the following parameters: “From: alice@ims.com; tag=123”, “To: bob@ims.com”, “Content-type; application/sdp” and “c: IN IP6 IPwifi”. Note: For the purpose of examination, examiner will equate the fields within the SIP invite message such as “From: alice@ims.com; tag=123”, “To: bob@ims.com”, “Content-type; application/sdp” and “c: IN IP6 IPwifi” as said “parameter”),
and transmitting a response to the registration message to the terminal (see paragraph [0029], in response to receiving the SIP invite message from the UE, the IMS server Note: For the purpose of examination, examiner will equate said “SIP OK message” as the response to the “SIP invite message”/”SIP registration message”).
Kalapatapu does not clearly teach obtaining a configuration from the parameter relating to the access network contained in the received registration message and the message comprising the configuration obtained from the parameter relating to the access network.
Toshniwal teaches obtaining a configuration from the parameter relating to the access network contained in the received registration message (see paragraph [0028], the authorization server learns of the technology type, i.e. RAT type, of an access network of the user device 104 based on the “access class” and/or “access type field” included within the SIP message. The authorization server then updates the information about the user device accordingly. Note: For examination purposes, examiner is equating said service type/technology type as said “obtained configuration”) and the message comprising the configuration obtained from the parameter relating to the access network (see paragraphs [0034], [0035], the server 108 downloads the policy database and based on the SIP register request message received from the user device 104 it sends back a 200 OK response indicating the supported services. For example if user device 104 is requesting services A, B, and C as indicated in the SIP register request message, then the server selects services B and C since they are services indicated in the policy data, please see paragraph [0034] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the policy data (as disclosed in Toshniwal) into the IMS server of Kalapatapu as a way of indicating to the user device the services that are 
As per claim 3:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 1.
Kalapatapu does not teach wherein the configuration comprises at least one criterion for selecting a particular access technology in order to set up communications.
Toshniwal teaches wherein the configuration comprises at least one criterion for selecting a particular access technology in order to set up communications (see paragraph [0027], the authorization server dynamically updates the policy data by learning the type of RAT employed by the device and which of the services are authorized. Note: Examiner is construing the ability of the authorizations server to learn which of the RAT type as authorized service(s) as said criterion).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the policy data (as disclosed in Toshniwal) into the IMS server of Kalapatapu as a way of indicating to the user device the services that are supported the ones that are not (please see paragraph [0029] of Toshniwal). Therefore, implementing such policy data ensures that only authorized users can access some services (please see paragraph [0007] of Toshniwal).
As per claim 6:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 1, wherein the method is implemented by a server chosen from among the servers from the set consisting of:
P-CSCF, I-CSCF, S-CSCF, A-SBC, AS, or HSS (Kalapatapu, see Figure 5, IMS server 104 comprise of P-CSCF, S-CSCF and HSS. Note: The limitation(s), I-CSCF, A-SBC and AS is recited in alternate language form an thus not addressed by either Kalapatapu or Toshniwal).
As per claim 7:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 1, wherein the at least one parameter relating to the access network is chosen from the set consisting of:
visited country identifier (Note: The limitation is recited in alternate language form and thus nor addressed by either Kalapatapu or Toshniwal), visited network identifier (Kalapatapu, see paragraph [0062], the SIP register message includes network assigned IP address), identifier of an access point, an access technology (Kalapatapu, see paragraph [0048], the contact information with the SIP register message specifies the technology type as well as the associated attached network), location information (Note: The limitation is recited in alternate language form and thus nor addressed by either Kalapatapu or Toshniwal), or identifier of the terminal (Kalapatapu, see paragraph [0050], the SIP register message includes a private network identity, IMEI, of the UE).
As per claim 8:
Kalapatapu teaches a method for obtaining a configuration via a terminal in an IMS communication network (see paragraphs [0027], [0028], teaches a method of transporting media call between an IMS server and a user equipment (UE) over one of the supported networks such as cellular network and WLAN), comprising the following acts:
sending a SIP registration message comprising at least one parameter relating to an access network used by the terminal (see Figure 12, step 1202, paragraph [0029], the IMS wifi”. Note: For the purpose of examination, examiner will equate the fields within the SIP invite message such as “From: alice@ims.com; tag=123”, “To: bob@ims.com”, “Content-type; application/sdp” and “c: IN IP6 IPwifi” as said “parameter”),
receiving a response to the registration message (see paragraph [0029], in response to receiving the SIP invite message from the UE, the IMS server sends an SIP OK message back to the UE acknowledging that traffic can begin to flow via the WLAN AP. Note: For the purpose of examination, examiner will equate said “SIP OK message” as the response to the “SIP invite message”/”SIP registration message”).
Kalapatapu does not clearly teach the response containing at least one configuration associated with the at least one parameter relating to the access network,
and configuring the terminal according to the received configuration.
Toshniwal teaches the response containing at least one configuration associated with the at least one parameter relating to the access network (see paragraph [0028], the authorization server learns of the technology type, i.e. RAT type, of an access network of the user device 104 based on the “access class” and/or “access type field” included within the SIP message. The authorization server then updates the information about the user device Note: For examination purposes, examiner is equating said service type/technology type as said “obtained configuration”),
and configuring the terminal according to the received configuration (see paragraphs [0034], [0035], the server 108 downloads the policy database and based on the SIP register request message received from the user device 104 it sends back a 200 OK response indicating the supported services. For example if user device 104 is requesting services A, B, and C as indicated in the SIP register request message, then the server selects services B and C as available options for the user device 104 since they are services indicated in the policy data, please see paragraph [0034] for example)
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the policy data (as disclosed in Toshniwal) into the IMS server of Kalapatapu as a way of indicating to the user device the services that are supported the ones that are not (please see paragraph [0029] of Toshniwal). Therefore, implementing such policy data ensures that only authorized users can access some services (please see paragraph [0007] of Toshniwal).
As per claim 9:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 8.
Kalapatapu does not clearly teach wherein the configuration comprises at least one element chosen from among the set consisting of:
a criterion for selecting a particular access technology for setting up communications.
Toshniwal teaches wherein the configuration comprises at least one element chosen from among the set consisting of:
a criterion for selecting a particular access technology for setting up communications (see paragraph [0027], the authorization server dynamically updates the policy data by learning the type of RAT employed by the device and which of the services are authorized. Note: Examiner is construing the ability of the authorizations server to learn which of the RAT type as authorized service(s) as said criterion).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the policy data (as disclosed in Toshniwal) into the IMS server of Kalapatapu as a way of indicating to the user device the services that are supported the ones that are not (please see paragraph [0029] of Toshniwal). Therefore, implementing such policy data ensures that only authorized users can access some services (please see paragraph [0007] of Toshniwal).
Note: The limitation(s) a parameter relating to a type of coding of multimedia flows that is accepted by the communication network, a strategy for managing emergency calls,
a strategy for configuring service continuity procedures in the event of roaming and a strategy for configuring the SIP protocol stack of the terminal are recited in alternate language form and thus not addressed by either Kalapatapu nor Toshniwal.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Toshniwal and further in view of Purkayastha (US PG Pub. No. 2011/0116495).
As per claim 2:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 1 with the exception of:
wherein the configuration comprises at least one parameter relating to a type of coding of multimedia flows that is accepted by the communication network.
Purkayastha teaches wherein the configuration comprises at least one parameter relating to a type of coding of multimedia flows that is accepted by the communication network (see paragraph [0098], the client sends invite message to the server indicating the list of supported media and codec types when trying to establish a call).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending of parameters such as supported media and codec types (as disclosed in Purkayastha) into both Kalapatapu and Toshniwal as a way of setting up a multimedia session between the two parties involved in the session (please see paragraph [0098] of Purkayastha). Thus implementing the parameter(s) as a way of setting up a session between devices of different protocols (please see paragraph [0005] of Purkayastha).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Toshniwal and further in view of Lindholm (US PG Pub. No. 2018/0063688).
As per claim 4:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 1 with the exception of:
wherein the configuration comprises at least one strategy for managing emergency calls.
Lindholm teaches wherein the configuration comprises at least one strategy for managing emergency calls (see paragraph [0008], discloses P-CSCF for handling emergency calls originating from the roaming UE upon receipt of the INVITE request message  including Note: Examiner is construing the requesting of one or more other identifiers for the UE as the strategy for managing the emergency call and the one or more other identifiers for the UE as the obtained configuration). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending of sending of SIP register request to the server (i.e. P-CSCF) (as disclosed in Lindholm) as a way of setting up an emergency call (please see paragraph [0056] of Lindholm). Therefore, setting up a connection for an emergency call this way ensures that the UE has SIP interconnect when roaming between networks (please see paragraphs [0005]-[0006] of Lindholm).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Toshniwal and further in view of Mufti.
As per claim 5:
Kalapatapu in view of Toshniwal teaches the method as claimed in claim 1 with the exception of:
wherein the configuration comprises at least one strategy for configuring the SIP stack of the terminal.
Mufti teaches wherein the configuration comprises at least one strategy for configuring the SIP stack of the terminal (see paragraphs [0019]-[0021], discloses, enabling the IMS client (or IMS stack) 225 within the mobile device to connect the one or more of the application services 240, 250 and 260 to the whitelisted IMS services as indicated by the notification received from the CSCF).
before the effective filing date of the application to incorporate the use of IMS stack within the mobile device and the notification message listing the available IMS service(s) (as disclosed in Mufti) into both Kalapatapu and Toshniwal as a way of indicating the one or more subscriptions available to the mobile device (please see paragraphs [0020], [0021] of Mufti). 

9.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaponniere (US PG Pub. No. 2015/0063227) in view of Toshniwal.
As per claim 10:
Chaponniere teaches a server for configuring a terminal in an IMS communication network (see paragraph [0051], discloses a P-CSCF 403 of an IMS network for setting up an emergency call requested by the UE via a circuit switched network), wherein the server comprises:
a communication interface (see Figure 15, paragraph [0077], transceiver 1510 for transmitting and receiving signals), configured so as to receive a SIP registration message from a terminal (see paragraph [0051], UE 401 sends an SIP invite message containing a dialed number to the P-CSCF),
a processor (see Figure 15, processor 1504);
and a non-transitory computer readable medium comprising instructions stored thereon (see Figure 15, paragraph [0077], computer readable medium/memory 1506 containing instructions and executable by processor 1504), which when executed by the processor configure the server to:
transmit, using the communication interface (as explained earlier in paragraph [0077], P-CSCF comprise of transceiver for transmitting signals), a response to the registration message to the terminal (see paragraph [0051], in response to receiving SIP invite message, the P-CSCF sends an SIP indication to the UE).
Chaponniere does not teach the registration message comprising at least one parameter relating to the access network,
access a database to obtain a configuration from the parameter relating to the access network contained in the received registration message,
the message comprising the configuration obtained from the parameter relating to the access network.
Toshniwal teaches the registration message comprising at least one parameter relating to the access network (see paragraph [0028], the SIP registration message contains “access class” and/or “access-type” parameters in the header),
access a database to obtain a configuration from the parameter relating to the access network contained in the received registration message (see paragraphs [0028]-[0029], server 108 receives update in the change in service of the user device from the policy database 112 in response to receiving the SIP registration message containing the RAT type from the user device),
the message comprising the configuration obtained from the parameter relating to the access network (see paragraphs [0034], [0035], the server 108 downloads the policy database and based on the SIP register request message received from the user device 104 it sends back a 200 OK response indicating the supported services. For example if user device 104 is requesting services A, B, and C as indicated in the SIP register request message, then the 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the policy data (as disclosed in Toshniwal) into the P-CSCF of Chaponniere as a way of indicating to the user device the services that are supported the ones that are not (please see paragraph [0029] of Toshniwal). Therefore, implementing such policy data ensures that only authorized users can access some services (please see paragraph [0007] of Toshniwal).
As per claim 15:
Chaponniere teaches a non-transitory computer-readable information medium on which there is recorded a computer program comprising instructions (see Figure 15, paragraph [0077], computer readable medium/memory 1506 containing instructions) for executing a method for configuring a terminal via a server in an IMS communication network (see paragraph [0051], discloses a P-CSCF 403 of an IMS network for setting up an emergency call requested by the UE via a circuit switched network), when the instructions are executed by a processor of the server (see paragraph [0077], processor 1504 executes instructions stored in computer readable medium/memory 1506), wherein the instructions configure the server to perform the following acts:
receiving a SIP registration message from a terminal (see paragraph [0051], UE 401 sends an SIP invite message containing a dialed number to the P-CSCF),
and transmitting a response to the registration message to the terminal (see paragraph [0051], in response to receiving SIP invite message, the P-CSCF sends an SIP indication to the UE).
the registration message comprising at least one parameter relating to an access network used by the terminal,
obtaining a configuration from the parameter relating to the access network contained in the received registration message,
, the message comprising the configuration obtained from the parameter relating to the access network.
Toshniwal teaches the registration message comprising at least one parameter relating to an access network used by the terminal (see paragraph [0028], the SIP registration message contains “access class” and/or “access-type” parameters in the header),
obtaining a configuration from the parameter relating to the access network contained in the received registration message (see paragraphs [0028]-[0029], server 108 receives update in the change in service of the user device from the policy database 112 in response to receiving the SIP registration message containing the RAT type from the user device),
the message comprising the configuration obtained from the parameter relating to the access network (see paragraphs [0034], [0035], the server 108 downloads the policy database and based on the SIP register request message received from the user device 104 it sends back a 200 OK response indicating the supported services. For example if user device 104 is requesting services A, B, and C as indicated in the SIP register request message, then the server selects services B and C since they are services indicated in the policy data, please see paragraph [0034] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the policy data (as disclosed in Toshniwal) .

10.	Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mufti in view of Mufti (US PG Pub. No. 2016/0021146) in view of Kalapatapu (US PG Pub. No. 2014/0376511).
As per claim 11:
Mufti teaches a device for obtaining a configuration for connecting the device to an IMS communication network (see Figure 1B, paragraph [0029], discloses a mobile device for receiving requested IMS services from the S-CSCF), the device comprising:
a communication interface (see Figure 1B, mobile device 106 comprise of network communication interface 181);
a processor (see Figure 1B mobile device 106 comprise of processor 178 and coupled to the network communication interface 181);
and a non-transitory computer readable medium comprising instructions stored thereon, which when executed by the processor (see paragraph [0016], memory 180 for storing processor-readable instructions executable by processor) configure the device to:
transmit, using the communication interface, a SIP registration message to a server of the IMS communication network (see figure 4A, step 1, paragraphs [0017], [0026], in order to register with the IMS core 153, the SIP client running on the mobile device 106 generates and sends an initial SIP registration message from visited network 105 to IMS core 153. Here, the , the message comprising at least one parameter relating to the access network used by the device (see paragraphs [0017], [0026]-[0029], the SIP registration message includes a register method token, P-Access-Network Info, extended header including IMEI and IMSI associated with the mobile device and contact header information including an identification of one or more requested services. Note: For examination purposes, examiner will construe all the elements within the SIP registration message as the plurality of parameters. Examples of the parameters within the SIP register message are “+g.3gpp.icsi-ref="urn%3Aurn-7%3A3gpp-service.ims.icsi.mmtel”, “+g.3gpp-smsip”, and “+g.3gpp.icsi-ref="urn%3Aurn-7%3A3gpp-service.ims.icsi.oma.cpm.ms- g”, please see paragraphs [0027]-[0029]),
receive, using the communication interface (see Figure 1B, mobile device comprise of several interfaces such as Bluetooth 176 and network communication interfaces 181 for transmitting and receiving messages), a response to the registration message (see paragraph [0029], in response to receiving the SIP registration message, the S-CSCF 430 sends a NOTIFY message towards to the UE indicating an active registration for whitelisted IMS service "+g.3gpp.icsi-ref="urn %3Aurn-7%3A3gpp-service.ims.icsi.mmtel,". In other words, of the three IMS services requested by the mobile device, the S-CSCF 430 selects only one suitable for the mobile device based on the policy table), the response containing at least one configuration associated with the at least one parameter relating to the access network (see paragraph [0029], the white listed service "+g.3gpp.icsi-ref="urn %3Aurn-7%3A3gpp-service.ims.icsi.mmtel," indicated by the S-CSCF 430 is construed as said configuration for the mobile device).
and configure the device according to the configuration received by the communication module.
Kalapatapu teaches and configure the device according to the configuration received by the communication module 
 (see paragraphs [0035]-[0037], in response to sending SIP INVITE message to the IMS server requesting redirecting of data flow from cellular network to the WLAN network, the UE receives an SIP OK from the network. The UE, in turn, redirects call from the cellular network to the WLAN network. Note: Examiner is construing redirecting of call from the cellular network to the WLAN network based on the received SIP OK message from the IMS server as configuring the terminal based on the response message, i.e. SIP OK message).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the message indicating the request for redirecting calls between networks to the IMS server (as disclosed in Kalapatapu) into Mufti as a way of reducing handover latency since any packet data network (PDN) connection establishment time and IMS registration time are eliminated (please see paragraph [0059] of Palapatapu). Hence redirecting flow in a different network helps to improve performance of IP-based media services (please see paragraph [0026] of Palapatapu). 
As per claim 12:
Mufti in view of Kalapatapu teaches the device according to claim 11, wherein the device is implemented in a terminal (Mufti, see Figure 1B, paragraph [0029], the mobile device receives the IMS service(s) from the S-CSCF and thus implemented by the mobile device).
As per claim 16:
a non-transitory computer-readable information medium on which there is recorded a computer program comprising instructions (see paragraph [0016], memory 180 for storing processor-readable instructions executable by processor) for executing a method for obtaining a configuration via a terminal in an IMS communication network (see Figure 1B, paragraph [0029], discloses a mobile device for receiving requested IMS services from the S-CSCF), when the instructions are executed by a processor of the terminal (see paragraph [0016], processor executes instructions stored in the memory 180), wherein the instructions configure the terminal to perform the following acts:
sending a SIP registration message (see figure 4A, step 1, paragraphs [0017], [0026], in order to register with the IMS core 153, the SIP client running on the mobile device 106 generates and sends an initial SIP registration message from visited network 105 to IMS core 153. Here, the mobile device sends SIP registration message requesting for example three IMS services, please see paragraph [0029]) comprising at least one parameter relating to an access network used by the terminal (see paragraphs [0017], [0026]-[0029], the SIP registration message includes a register method token, P-Access-Network Info, extended header including IMEI and IMSI associated with the mobile device and contact header information including an identification of one or more requested services. Note: For examination purposes, examiner will construe all the elements within the SIP registration message as the plurality of parameters. Examples of the parameters within the SIP register message are “+g.3gpp.icsi-ref="urn%3Aurn-7%3A3gpp-service.ims.icsi.mmtel”, “+g.3gpp-smsip”, and “+g.3gpp.icsi-ref="urn%3Aurn-7%3A3gpp-service.ims.icsi.oma.cpm.ms- g”, please see paragraphs [0027]-[0029]),
receiving a response to the registration message (see paragraph [0029], in response to receiving the SIP registration message, the S-CSCF 430 sends a NOTIFY message towards to the UE indicating an active registration for whitelisted IMS service "+g.3gpp.icsi-ref="urn %3Aurn-7%3A3gpp-service.ims.icsi.mmtel,". In other words, of the three IMS services requested by the mobile device, the S-CSCF 430 selects only one suitable for the mobile device based on the policy table), the response containing at least one configuration associated with the at least one parameter relating to the access network (see paragraph [0029], the white listed service "+g.3gpp.icsi-ref="urn %3Aurn-7%3A3gpp-service.ims.icsi.mmtel," indicated by the S-CSCF 430 is construed as said configuration for the mobile device).
Mufti is silent to clearly teach and configuring the terminal according to the received configuration.
Palapatapu teaches and configuring the terminal according to the received configuration (see paragraphs [0035]-[0037], in response to sending SIP INVITE message to the IMS server requesting redirecting of data flow from cellular network to the WLAN network, the UE receives an SIP OK from the network. The UE, in turn, redirects call from the cellular network to the WLAN network. Note: Examiner is construing redirecting of call from the cellular network to the WLAN network based on the received SIP OK message from the IMS server as configuring the terminal based on the response message, i.e. SIP OK message).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the message indicating the request for redirecting calls between networks to the IMS server (as disclosed in Kalapatapu) into Mufti as a way of reducing handover latency since any packet data network (PDN) connection establishment time and IMS registration time are eliminated (please see paragraph [0059] of 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474           

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474